Opinion issued August 9, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-22-00354-CV
                            ———————————
      IN RE SUN COAST RESOURCES, INC. AND LUIS ALMARAZ,
                          RELATORS



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relators filed an unopposed motion to dismiss the petition for writ of

mandamus because the parties have resolved their dispute.1 Accordingly, we grant

the motion and dismiss the petition for writ of mandamus as moot. See In re

Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding)

1
      The underlying case is Perla Franco Hoyer v. Luis Almaraz and Sun Coast
      Resources, Inc., cause number 2020-68503, pending in the 157th District Court of
      Harris County, Texas, the Honorable Tanya Garrison presiding.
(“A case becomes moot if a controversy ceases to exist between the parties at any

stage of the legal proceedings.”).

                                     PER CURIAM
Panel consists of Chief Justice Radack and Justices Landau and Hightower.




                                         2